NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        APR 27 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROBIN HEINIG,                                   No.    18-35159

                Plaintiff-Appellant,            D.C. No. 1:16-cv-01698-AA

 v.
                                                MEMORANDUM*
ANDREW SAUL, Commissioner of Social
Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                            for the District of Oregon
                      Ann Aiken, District Judge, Presiding

                             Submitted April 27, 2021**
                              San Francisco, California

Before: D. NELSON, CLIFTON, and BUMATAY, Circuit Judges.

      Robin Heinig appeals the district court’s affirmance of the Commissioner of

Social Security’s denial of her application for disability insurance benefits under

Title II of the Social Security Act. We have jurisdiction under 28 U.S.C. § 1291



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 42 U.S.C. § 405(g). We review de novo, Attmore v. Colvin, 827 F.3d 872, 875

(9th Cir. 2016), and we affirm.

      Even when the evidence is susceptible to more than one rational

interpretation, we must uphold the Administrative Law Judge’s (ALJ) findings if

they are supported by substantial evidence. Molina v. Astrue, 674 F.3d 1104, 1107

(9th Cir. 2012). Here, the ALJ thoroughly evaluated the medical opinion evidence

and provided specific and legitimate reasons, supported by substantial evidence, to

discount the opinions of Heinig’s treating physician. Trevizo v. Berryhill, 871 F.3d

664, 675 (9th Cir. 2017).

      The ALJ properly gave little weight to Dr. Alan Mersch’s opinions that

Heinig was disabled because the opinions were conclusory. Additionally, the

opinions were inconsistent with the objective medical evidence, including

contemporaneous treatment notes, physical exam findings, and Heinig’s daily

activities. The ALJ properly discounted Dr. Mersch’s opinion that Heinig was

disabled because the ultimate determination of medical disability is reserved for

the Commissioner. 20 C.F.R. § 404.1527(d)(1). The ALJ also provided specific

and legitimate reasons for rejecting Dr. Mersch’s 2012 checkbox form opinion

because the form permitted the physician to choose only between “light” and

“sedentary” work, which itself suggests the form was not intended to convey an

objective medical opinion regarding the full range of possibilities for a claimant’s


                                          2
functional capacity. The checkbox form also lacked substantive support for any of

its conclusions about Heinig’s functional limitations.

       The ALJ also gave germane reasons for discounting the opinion of physician

assistant Emily Rogers. See Molina, 674 F.3d at 1111. Rogers’s opinion was

inconsistent with her treatment notes, which indicated that Heinig was stable and

her medication was making a significant difference in her life and that Heinig

could perform household chores and continue volunteering at a local animal

shelter.

       The ALJ gave specific, clear, and convincing reasons to discount Heinig’s

symptom testimony because the ALJ reasonably concluded that the alleged

severity of Heinig’s symptoms was contradicted in the record. See Orn v. Astrue,

495 F.3d 625, 639 (9th Cir. 2007). The ALJ properly considered Heinig’s “prior

inconsistent statements concerning the symptoms, and other testimony by the

claimant that appears less than candid.” Tommasetti v. Astrue, 533 F.3d 1035,

1039 (9th Cir. 2008). The ALJ noted several inconsistencies between Heinig’s

testimony and the evidence in the record, including the objective medical evidence,

and Heinig’s daily activities, which displayed a higher level of functioning than her

reported symptoms would otherwise suggest. The ALJ also properly considered

the fact that Heinig had lost her previous job due to business layoffs, not due to her

impairments. See Bruton v. Massanari, 268 F.3d 824, 828 (9th Cir. 2001). By


                                          3
detailing these inconsistencies, which are supported by substantial evidence, the

ALJ provided clear and convincing reasons to discount Heinig’s testimony. See id.

      The Commissioner concedes that the ALJ erred at step four because the ALJ

classified Heinig’s past relevant work as “Call Center Supervisor” but listed the

DOT number for “Customer Service Representative, Supervisor,” rather than the

classification for “Supervisor, Order Takers,” which was the position Heinig had

actually held. However, the ALJ properly concluded that even if Heinig could not

perform her past relevant work, there were other jobs Heinig could perform,

including mail sorter, office helper, and storage facility rental clerk, which existed

in significant numbers in the national economy. Because the ALJ made this

alternative step-five finding, any error at step four was harmless. See Tommasetti,

533 F.3d at 1042.

      AFFIRMED.




                                           4